The plaintiff in error, hereinafter called defendant, was convicted in the district court of Lincoln county upon a charge of assault with intent to commit rape and was sentenced to pay a fine of $500. *Page 60 
The case was tried in April, 1925, and the appeal lodged in this court September 8, 1925. Extension of time to file brief was made from time to time, but no briefs were ever filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court upon conviction for a felony, and no briefs in support of the appeal filed, and no appearance for oral argument made, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors, and, if none appear, and the evidence reasonably supports the verdict, the judgment will be affirmed. We have done this and find that the evidence supports the verdict and no jurisdictional or fundamental error is apparent.
The case is affirmed.
DOYLE P.J., and DAVENPORT, J., concur.